LAY, Chief Judge,
concurring.
Although I concurred in Judge Henley’s original panel opinion, after oral argument on rehearing en banc I became convinced that prejudicial error did occur by undue intrusion into the trial proceedings by the trial court. This case is reversed because of prejudicial error occurring by reason of the trial court’s comments and excessive questioning of witnesses. Although trial judges may not always agree with the manner in which trial counsel interrogate witnesses or present a case, it is fundamental that the trial judge respect the role of counsel in the adversary process. It is even more fundamental that the judge remember that he or she is not an advocate and notwithstanding the temptation to enter into the adversarial argument, that the judge exercise the utmost restraint to avoid doing so.
Perhaps this is to the disappointment of some judges, however there exists much empirical evidence justifying such a policy of restraint. At stake is the essence of a fair trial and fair judgment of the facts by *438a jury. Once the judge assumes the mantle of an advocate the balance of fair process becomes imbalanced and the proceeding becomes inquisitorial in kind. The fair and respected judge is one who becomes detached from the outcome and allows the chips to fall where they may. Some may disagree with this form of justice — but experience has taught us that if the adversarial system should survive — and there is none proven better — then this is the way it must be. If a trial judge cannot conform to this system, then the administration of justice will continue to require reversals by appellate courts until fair trials with fair procedures prevail.